Ingraham, J. (dissenting):
I do not concur in the reversal of this judgment. The accident happened on Riverside drive, a portion of Riverside Park, under the exclusive control of the park commissioners. As a part of that park there is a path for pedestrians, a bicycle path and a roadway for carriages. These drives or paths through the park are not' ordinary public highways, but are provided for the amusement and benefit of the people. When the park commissioners undertook to open this passageway from the roadway to the bicycle path a question was presented to them as to the proper method of making the connection, and that question was left by the park commissioners to their engineer, who was.instructed to make the proper alterations. The engineer testified, and it was not disputed, that in consequence of the location of a basin head at this particular point it would have been dangerous to remove all of the curbing which had before separated the bicycle path from the roadway, and that for the protection of those using this jiassage the existence of a portion of the curb in front of the basin head was necessary. In making that determination he considered the surrounding conditions and decided that it was for the public interest and the protection of those using this path that this basin head should be protected by the curb. He removed the curbing between the bicycle path and the roadway, leaving ample room for persons desiring to enter the bicycle path, and leaving only enough of the curbing to protect this basin head ; *401but there- is no dispute but that this situation as thus created was perfectly safe and proper in the daytime, or when there was sufficient light to see the curbing and distinguish it from the roadway. The plaintiff, however, attempted to use this road at night, and, faffing to see the curb, he was injured. The accident was occasioned, not so much by the curb being in the position as by an absence of sufficient light at that place so that persons using the road could see just where the .passage to the bicycle path was clear. It would seem that there was no obligation of the city to maintain a light at this spot, or to make this parkway so light that persons using it would not run upon obstructions in the road. If the curbing had been removed and the plaintiff had run upon this basin head and had been injured, he would have had just as much right to complain as he has now for running upon the curb. There is no dispute but that there was ample room for the jffaintiff to proceed from the roadway to the bicycle path. He failed to see the curb, not because the curb was in the passageway, but because of the absence of sufficient light he was unable to distinguish the side of the passageway prepared for use. The negligence, if any, was not, it seems to me, in leaving the curbing which, from the evidence, would appear to have been necessary tó protect the basin head, but in failing to furnish sufficient light to enable one using the road to distinguish just where the proper entrance to the bicycle path was and thus to avoid running upon an obstacle placed outside of that entrance. If the plaintiff, in using the bicycle path, had run off on one side and been injured he certainly would not have been entitled to damages because of an absence of light which would have enabled him to see the side of the bicycle path; and it would seem to me that this was nothing more than such an accident, occasioned, not by any negligence of the city, but because at this particular point the plaintiff was not able to see the boundary of the passageway provided for those who wished to pass from the roadway to the bicycle path. It is not claimed that the city could be held liable for an absence of light at this particular point. If the city is to be liable for all accidents happening to those using bicycles in the streets or parks at night, because there is not sufficient light to enable them to see obstacles in their way, *402the liability of municipal corporations will ■ be much 'extended. An entirely different rule, I apprehend, applies. to parks of this description than to ordinary public highways where a duty is imposed upon municipal corporations at all times to keep them in a safe and proper condition for public use. The utmost obligation imposed upon municipal corporations, maintaining such parks for the benefit of the public, is to provide ordinarily safe walks and drives and to keep them in proper condition. They provided here a perfectly safe passageway in the daytime. It was kept in good condition, and I can see no principle upon which the city could be liable because a person using it at night'was unable to see ■an obstruction which the authorities having charge of that work determined was necessary for the proper protection of the public.
It seems to me that this case is controlled by O'Rourke v. Mayor (17 App. Div. 349).
I think, therefore, that the judgment should be affirmed.
Judgment reversed, new trial ordered, costs to appellant to abide event.